Name: Commission Regulation (EEC) No 1916/90 of 5 July 1990 suspending advance fixing of the export refunds for certain products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 7 . 90 Official Journal of the European Communities No L 173/27 COMMISSION REGULATION (EEC) No 1916/90 of 5 July 1990 suspending advance fixing of the export refunds for certain products processed from cereals and rice Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1 340/90 (2), and in particular the first subparagraph of Article 16 (7) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the refund may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas there is a danger that, if arrangements are adhered to, refunds could be fixed in advance in the short term for quantities considerably in excess of the quanti ­ ties which might be expected under more normal condi ­ tions ; Whereas the above situation requires that application of the provisions concerning advance fixing of refunds for the products concerned be temporarily suspended ; Article 1 Advance fixing of the export refund for glucose and maltodestrine falling within product codes 1702 30 51 000, 1702 30 59 000, 1702 30 91 000 , 1 702 30 99 000 , 1 702 40 90 000, 1 702 90 50 1 00 , 1702 90 50 900 , 1702 90 75 000, 1702 90 79 000 and 2106 90 55 000 as defined in amended Regulation (EEC) No 3846/87 (3), is suspended from 6 to 12 July 1990 inclusive. Article 2 This Regulation shall enter into force on 6 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . V) OJ No L 134, 28 . 5. 1990, p . 1 . (3) OJ No L 366, 24 . 12. 1987, p. 1 .